

111 HR 5876 IH: Jobs and Childcare for Military Families Act of 2020
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5876IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Norcross (for himself, Mr. Beyer, Mr. Bacon, Mr. Cisneros, Mr. Cook, Mr. Kim, Mr. Crow, and Mr. Delgado) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide a work opportunity tax credit for military spouses and to provide for flexible spending arrangements for childcare services for military families.1.Short titleThis Act may be cited as the Jobs and Childcare for Military Families Act of 2020.2.Work opportunity tax credit for military spouses(a)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended—(1)by striking or at the end of subparagraph (I);(2)by striking the period at the end of subparagraph (J) and inserting , or; and(3)by adding at the end the following new subparagraph:(K)a qualified military spouse..(b)Qualified military spouseSection 51(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(16)Qualified military spouseThe term qualified military spouse means the spouse or domestic partner (as recognized under State law or by the Armed Forces) of a member of the Armed Forces..(c)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2019.3.Flexible spending arrangements for child­care services for military families(a)FSAs requiredThe Secretary concerned shall establish procedures to implement flexible spending arrangements with respect to basic pay and compensation for members of the Armed Forces for childcare services for dependent children of such members on a pre-tax basis in accordance with the regulations prescribed under sections 106(c) and 125 of the Internal Revenue Code of 1986.(b)ConsiderationsThe procedures required by subsection (a) shall take into account the considerations specified in section 663(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2371) and such other considerations as the Secretaries concerned consider appropriate.(c)Secretary concerned definedIn this section, the term Secretary concerned means the following:(1)The Secretary of Defense, with respect to members of the Army, the Navy, the Marine Corps, and the Air Force.(2)The Secretary of Homeland Security, with respect to members of the Coast Guard.